Opinion by
Judge Lindsay :
The evidence wholly fails to sustain either of the grounds of attachment. The transfer to Cox, made in May, 1872, may have been made in the best of faith. As a matter of law good faith must be presumed, and in the absence of all proof tending to rebut this presumption, it should have prevailed. This conclusion renders it unnecessary that the questions touching the right of the clerk to- issue the order of attachment shall be considered.
Upon the proof, the order of attachment should have been discharged, hence the judgment sustaining it must be reversed.
The cause is remanded for proceedings consistent herewith.